DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/885,104 submitted on August 9th, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 9th, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds more than 150 words. Correction is required. See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a method for performing “sidelink radio resource allocation” must be shown (i.e. using a flowchart) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Objections
Claim 7 is objected to because of the following informalities: 
	Claim 7 recites “a SL resource ...” in line 3. Since the limitation is being mentioned for a first time in the claim, it is suggested to define its meaning with the acronym in parenthesis: i.e. “sidelink (SL)”. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites: “transmitting data using sidelink resources that are activated ....” in lines 8-9. It is unclear if the limitation is referring to “a portion of the sidelink resources ... activated” as recited in line 7. 
	Claim 13 recites a similar limitation.
	Claim 14 recites: “sending ... according to the conditions and UE group context” in lines 6-8. It is unclear if the limitation is referring to “a user equipment (UE) group” as recited in line 1. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim(s) 2-12 and 15-20 are also rejected for being dependent on a rejected base claim as set forth above.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nam et al. (US 2021/0022173 A1; also see provisional application # 62/876,411) hereinafter “Nam” provisional ‘411 in view of Lee et al. (US 2020/0389900 A1) hereinafter “Lee”.

Regarding Claim 1,
	Nam discloses a method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, a process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, a process “900”], performed by a user equipment (UE) in a UE group [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, where a target UE (e.g., UE “120” and/or the like) performs operations associated with sidelink communication resource signaling; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, where a target UE (e.g., UE “120” and/or the like) performs operations associated with sidelink communication resource signaling], the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprising: 
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a physical downlink control channel (PDCCH) message associated with a group radio network temporary identity (RNTI) that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a physical downlink control channel (PDCCH) message associated with a group radio network temporary identity (RNTI) that identifies one or more resources for sidelink reception from a source UE].
	Although Nam discloses receiving, from a radio access network (RAN) node, a first resource configuration message, Nam does not explicitly teach “receiving, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “transmitting data using sidelink resources that are activated based on the configuration information, the conditions, and the activation indicator”.
	However Lee discloses receiving [see fig. 8: Step “800”, pg. 7, ¶130 lines 1-3, receiving], from a radio access network (RAN) node [see fig. 8: Step “800”, pg. 7, ¶130 lines 1-3, from a base station], a first resource configuration message including configuration information for sidelink resources [see fig. 8: Step “800”, pg. 3, ¶36 lines 9-11; pg. 7, ¶130 lines 1-3, a physical downlink control channel (PDCCH) carrying dynamically allocated resources in one or more resource pools for sidelink transmission]; and 
[see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, receiving], from a second UE of the UE group [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, from a relay UE], a second sidelink resource configuration message [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, sidelink control information (SCI) indicating the relay UE], the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, the sidelink control information (SCI) including a sidelink grant that schedules transmission of sidelink data of the remote UE and a destination ID or a local ID of the relay UE]; and 
	transmitting data using sidelink resources that are activated based on the configuration information [see fig. 8: Step “822”, pg. 7, ¶134 lines 1-3, the remote UE transmits sidelink data to the relay UE using the sidelink resource indicated by the sidelink control information (SCI)], the conditions [see pg. 7, ¶136 lines 1-3; ¶137 lines 1-3, ¶138 lines 1-5, when a resource pool is dedicated to the remote UE], and the activation indicator [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, and the destination ID or the local ID of the relay UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “transmitting data using sidelink resources that are activated based on the configuration information, the conditions, and the activation indicator” as taught by Lee in the system of Nam for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].

Regarding Claim 2,
	The combined system of Nam and Lee discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses, wherein the conditions [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, the one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, the one or more resources for sidelink reception from a source UE] comprises:
	channel condition thresholds [see pg. 4, ¶46 lines 1-5, RSRP, RSSI, RSRQ, CQI, and/or the like; also see provisional ‘411, pg. 13, ¶43 lines 1-3, RSRP, RSSI, RSRQ, CQI, and/or the like].

Regarding Claim 3,
	Nam discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”], wherein the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprises:
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resources indicated by a sidelink resource grant and the conditions for using the sidelink resources [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Nam does not explicitly teach “sending, to the RAN node, a request message comprising UE assistance information (UAI), the UAI containing a UE communications pattern, an identifier of the UE group and a request for configured resource grant”; and “receiving, from the RAN node, a response message comprising the first sidelink resource configuration message”.
	However Lee discloses sending [see pg. 5, ¶105 lines 1-17, transmitting], to the RAN node [see pg. 5, ¶105 lines 1-17, to the eNB], a request message comprising UE assistance information (UAI) [see pg. 5, ¶105 lines 1-17, a resource request for scheduling transmission of sidelink control information (SCI) and data], the UAI containing a UE communications pattern [see pg. 5, ¶105 lines 1-17, the SCI including a sidelink buffer status report (BSR)], an identifier of the UE group and a request for configured resource grant [see pg. 5, ¶105 lines 1-17, a configured sidelink radio network temporary identity (SL-RNTI) and a scheduling request (dedicated scheduling request (D-SR))]; and 
	receiving [see pg. 5, ¶105 lines 1-17, receiving], from the RAN node [see pg. 5, ¶105 lines 1-17, from the eNB], a response message comprising the first sidelink resource configuration message [see pg. 5, ¶105 lines 1-17, a transmission resource for sidelink communication and resources required for transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending, to the RAN node, a request message comprising UE assistance information (UAI), the UAI containing a UE communications pattern, an identifier of the UE group and a request for configured resource grant”; and “receiving, from the RAN node, a response message comprising the first sidelink resource configuration message” as taught by Lee in the system of Nam for the same motivation as set forth in claim 1.

Regarding Claim 4,
	Nam discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”], wherein the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprises:
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resource grant and the conditions for using the sidelink resources [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Nam does not explicitly teach the method comprises receiving the first resource configuration message through “Radio Resource Control (RRC)” signaling.
	However Lee discloses the method comprises receiving the first resource configuration message through Radio Resource Control (RRC) signaling [see pg. 5, ¶106 lines 5-8, Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method comprises receiving the first 
	
Regarding Claim 5,
	The combined system of Nam and Lee discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resource grant and the conditions for using the sidelink resources [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE] comprises receiving the first resource configuration message as part of a system information block (SIB) message [see pg. 5, ¶60 lines 1-3, the base station transmits system information, such as system information blocks (SIBs) on a physical downlink shared channel (PDSCH) in certain slots; also see provisional ‘411, pg. 18, ¶57 lines 1-3, the base station transmits system information, such as system information blocks (SIBs) on a physical downlink shared channel (PDSCH) in certain slots].

Regarding Claim 6,
	The combined system of Nam and Lee discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein: 
	the second UE is at least one of a lead UE and an authorized UE [see pg. 4, ¶48 lines 1-9, the target UE “120” includes means for receiving, from a serving BS, a sidelink resource grant that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, pg. 14, ¶45 lines 1-9, the target UE “120” includes means for receiving, from a serving BS, a sidelink resource grant that identifies one or more resources for sidelink reception from a source UE]; and 
	the UE group is a RAN UE group having a group identifier assigned by the RAN [see pg. 7, ¶88 lines 14-16, the BS “110” transmits a PDCCH transmission that identifies the sidelink grant for a group of UEs “120” associated with the common RNTI; also see provisional ‘411, pg. 25, ¶85 lines 8-12, the BS “110” transmits a PDCCH transmission that identifies the sidelink grant for a group of UEs “120” associated with the common RNTI].

Regarding Claim 7,
	Nam discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam does not explicitly teach wherein “the configuration information for sidelink resource grant includes a SL resource allocation mode, wherein the mode is one of Mode 1 and Mode 2”.
	However Lee discloses wherein the configuration information for sidelink resource grant includes a SL resource allocation mode [see pg. 5, ¶105 lines 1-17; ¶106 lines 1-3, the UE supporting sidelink communication operates in two modes for resource allocation], wherein the mode is one of Mode 1 and Mode 2 [see pg. 5, ¶105 lines 1-17; ¶106 lines 1-3, wherein the modes is: a first mode (mode 1) scheduled resource allocation, and a second mode (mode 2) for autonomous resource selection].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the configuration information for sidelink resource grant includes a SL resource allocation mode, wherein the mode is one of Mode 1 and Mode 2” as taught by Lee in the system of Nam for the same motivation as set forth in claim 1.
	
Regarding Claim 8,
	Nam discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam does not explicitly teach wherein “the activation indicator comprises an indication specifying the portion of the sidelink resources indicated by the sidelink resource grant”.
	However Lee discloses the activation indicator comprises an indication specifying the portion of the sidelink resources indicated by the sidelink resource grant [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, the local ID of the relay UE is used for uniquely identifying the relay UE among all connected UEs including the relay UE and all remote UEs connected thereto].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the activation indicator comprises an indication specifying the portion of the sidelink resources indicated by the sidelink resource grant” as taught by Lee in the system of Nam for the same motivation as set forth in claim 1.

Regarding Claim 9,
	Nam discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam does not explicitly teach wherein “the second sidelink resource configuration message including a deactivation indicator”.
	However Lee discloses wherein the second sidelink resource configuration message including a deactivation indicator [see pg. 5, ¶150 lines 1-4, the remote UE, having received the second resource pool from the relay UE, releases the first resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the second sidelink resource configuration message including a deactivation indicator” as taught by Lee in the system of Nam for the same motivation as set forth in claim 1.

Regarding Claim 10,
	The combined system of Nam and Lee discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, the sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE] comprises a configured sidelink map associated with a validity time duration and a validity location area [see pg. 7, ¶88 lines 11-17, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like; also see provisional ‘411, pg. 25, ¶85 lines 12-14, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like].

Regarding Claim 11,
	The combined system of Nam and Lee discloses the method of claim 10 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the configured sidelink map is a dedicated sidelink map comprising a set of non-overlapping and non-interfering resources for use by the UE [see pg. 7, ¶86 lines 1-6, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable; also see provisional ‘411, pg. 24, ¶83 lines 1-4, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable].

Regarding Claim 12,
	The combined system of Nam and Lee discloses the method of claim 10 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the configured sidelink map is a common sidelink map indicative of resources for use by the UE and other UEs [see pg. 7, ¶86 lines 1-6, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable; also see provisional ‘411, pg. 24, ¶83 lines 1-4, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable]; 
	the method further comprising performing sensing and reservation to resolve potential contention [see pg. 7, ¶86 lines 6-9, the BS “110” selects resources of the first type, and indicates the resources of the first type to source UE “120” to enable source UE “120” to transmit to target UE “120”; also see provisional ‘411, pg. 24, ¶83 lines 4-7, the BS “110” selects resources of the first type, and indicates the resources of the first type to source UE “120” to enable source UE “120” to transmit to target UE “120”].

Regarding Claim 13,
	Nam discloses a network node [see fig. 2, pg. 4, ¶43 lines 1-6, a UE or apparatus “120”; also see provisional ‘411, fig. 2, pg. 11, ¶40 lines 1-4, a UE or apparatus “120”] comprising: 
	at least one network interface [see fig. 2, pg. 4, ¶46 lines 20-22, a network controller “130” including communication unit “294”; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a network controller “130” including communication unit “294”]; 
	at least one processor [see fig. 2, pg. 4, ¶46 lines 20-22, a controller/processor “290”; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a controller/processor “290”]; 
	a non-transient computer readable memory for storing instructions which when executed by the at least one processor configure the network node to [see fig. 2, pg. 4, ¶46 lines 20-22, a memory “292” storing program data, when implemented by the processor “290” trigger the UE or apparatus “120” to; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a memory “292” storing program data, when implemented by the processor “290” trigger the UE or apparatus “120” to]: 
	receive [see fig. 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig. 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig. 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig. 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig. 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig. 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Although Nam discloses receiving, from a radio access network (RAN) node, a first resource configuration message, Nam does not explicitly teach “receive, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “transmit data using activated sidelink resources based on the first and second sidelink resource configuration messages”.
	However Lee discloses receiving [see fig. 8: Step “800”, pg. 7, ¶130 lines 1-3, receiving], from a radio access network (RAN) node [see fig. 8: Step “800”, pg. 7, ¶130 lines 1-3, from the base station], a first resource configuration message including configuration information for sidelink resources [see fig. 8: Step “800”, pg. 3, ¶36 lines 9-11; pg. 7, ¶130 lines 1-3, a physical downlink control channel (PDCCH) carrying dynamically allocated resources in one or more resource pools for sidelink transmission]; and 
	receive [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, receiving], from a second UE of the UE group [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, from a relay UE], a second sidelink resource configuration message [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, sidelink control information (SCI) indicating the relay UE], the second sidelink resource configuration message [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, the sidelink control information (SCI) including a sidelink grant that schedules transmission of sidelink data of the remote UE and a destination ID or a local ID of the relay UE]; and 
	transmit data using activated sidelink resources based on the first and second sidelink resource configuration messages [see fig. 8: Step “822”, pg. 7, ¶134 lines 1-3, the remote UE transmits sidelink data to the relay UE using the sidelink resource indicated by the sidelink control information (SCI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receive, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “transmit data using activated sidelink resources based on the first and second sidelink resource configuration messages” as taught by Lee in the system of Nam for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].

Regarding Claim 14,
	Nam discloses a method for sidelink radio resource allocation in a user equipment (UE) group [see fig(s). 1 & 9, pg. 4, ¶47 lines 19-21; pgs. 8-9, ¶108 lines 1-6, a process “900” associated with sidelink communication resource signaling to schedule UEs for data transmission; also see provisional ‘411, fig(s). 1 & 9, pg. 4, ¶47 lines 19-21; pg. 29, ¶103 lines 1-4, a process “900”, associated with sidelink communication resource signaling to schedule UEs for data transmission], by a UE [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, by a target UE (e.g., UE “120” and/or the like); also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, by a target UE (e.g., UE “120” and/or the like)], the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprising: 
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a resource configuration message comprising configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Although Nam discloses receiving, from a radio access network (RAN) node, a resource configuration message, Nam does not explicitly teach “sending to at least one UE in the UE group, an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and UE group context”.
	However Lee discloses receiving [see fig. 7: Step “700”, pg. 7, ¶124 lines 1-5, receiving], from a radio access network (RAN) node [see fig. 7: Step “700”, pg. 7, ¶124 lines 1-5, from a base station], a resource configuration message [see fig. 7: Step “700”, pg. 7, ¶124 lines 1-5, one or more resource pools for sidelink transmission through system information or dedicated signaling]; and 
	sending to at least one UE in the UE group [see fig. 7: Step(s) “710” / “720”, pg. 7, ¶125 lines 1-5, ¶127 lines 1-6, the relay UE transmits to the remote UE], an activation message [see fig. 7: Step(s) “710” / “720”, pg. 7, ¶125 lines 1-5, ¶127 lines 1-6, sidelink control information (SCI) including the sidelink grant with allocated resources for sidelink reception after selecting a sidelink grant from one or more resource pools for sidelink transmission from the remote UE (i.e., sidelink reception at the relay UE)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending to at least one UE in the UE group, an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and UE group context” as taught by Lee in the system of Nam for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].

Regarding Claim 15,
	Nam discloses the method of claim 14 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”], wherein the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] further comprises: 
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a resource configuration message comprising information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Nam does not explicitly teach “sending, to the RAN node, a message comprising Group Assistance Information (GAI), the GAI comprising a request for aggregated configured sidelink resource grant for the UE group”.
	 However Lee discloses sending [see pg. 5, ¶105 lines 1-17, transmitting], to the RAN node [see pg. 5, ¶105 lines 1-17, to the eNB], a message comprising Group Assistance Information (GAI) [see pg. 5, ¶105 lines 1-17, a resource request for scheduling transmission of sidelink control information (SCI) and data], the GAI comprising a request for aggregated configured sidelink resource grant for the UE group [see pg. 5, ¶105 lines 1-17, the SCI including a configured sidelink radio network temporary identity (SL-RNTI) and a scheduling request (dedicated scheduling request (D-SR))].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending, to the RAN node, a message comprising Group Assistance Information (GAI), the GAI comprising a request for aggregated configured sidelink resource grant for the UE group” as taught by Lee in the system of Nam for the same motivation as set forth in claim 14.

Regarding Claim 16,
	Nam discloses the method of claim 14 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
“Radio Resource Control (RRC)” signaling.
	However Lee discloses the resource configuration message is sent using Radio Resource Control (RRC) signaling [see pg. 5, ¶106 lines 5-8, Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the resource configuration message is sent using “Radio Resource Control (RRC)” signaling as taught by Lee in the system of Nam for the same motivation as set forth in claim 14.

Regarding Claim 17,
	The combined system of Nam and Lee discloses the method of claim 14 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, the sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE] comprises a sidelink map associated with a validity time duration and a validity location area [see pg. 7, ¶88 lines 11-17, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like; also see provisional ‘411, pg. 25, ¶85 lines 12-14, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like].

Regarding Claim 18,
	The combined system of Nam and Lee discloses the method of claim 17 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the sidelink map is a dedicated sidelink map comprising a set of non-overlapping and non-interfering resources for use by the UE [see pg. 7, ¶86 lines 1-6, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable; also see provisional ‘411, pg. 24, ¶83 lines 1-4, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable].

Regarding Claim 19,
	The combined system of Nam and Lee discloses the method of claim 17 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the sidelink map is a common sidelink map indicative of resources for use by the UE and other UEs [see pg. 7, ¶86 lines 1-6, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable; also see provisional ‘411, pg. 24, ¶83 lines 1-4, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable], the method further comprising the UE performing sensing and reservation to resolve potential contention [see pg. 7, ¶86 lines 6-9, the BS “110” selects resources of the first type, and indicates the resources of the first type to source UE “120” to enable source UE “120” to transmit to target UE “120”; also see provisional ‘411, pg. 24, ¶83 lines 4-7, the BS “110” selects resources of the first type, and indicates the resources of the first type to source UE “120” to enable source UE “120” to transmit to target UE “120”].

Regarding Claim 20,
	The combined system of Nam and Lee discloses the method of claim 17 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprising: 
	receiving [see pg. 7, ¶88 lines 1-5, receiving; also see provisional ‘411, pgs. 24-25, ¶85 lines 1-4, receiving], from the RAN node [see pg. 7, ¶88 lines 1-5, from BS “110” also see provisional ‘411, pgs. 24-25, ¶85 lines 1-4, from BS “110”], an update to the sidelink map based on new information related to at least one of an access layer of the UE and a higher layer of the UE [see pg. 7, ¶88 lines 1-5, an indication of the sidelink grant via a group-common control signal; also see provisional ‘411, pgs. 24-25, ¶85 lines 1-4, an indication of the sidelink grant via a group-common control signal].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Wu et al.”; Pub No.: (US 2018/0199312 A1); see fig. 5, pgs. 3-4, ¶66 - ¶77.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469